PER CURIAM:
Regina Boston appeals the district court’s order dismissing her complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boston v. Collection Co. of Am,. No. 3:12-cv-00603-GCM, 2013 WL 425845 (W.D.N.C. Jan. 16, 2013). We dispense with oral argument because the facts and legal contentions are *244adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.